Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

Claims
Claims 1, 8, and 14 have been amended. Claims 3, 10, and 16 have been canceled. Claims 1, 2, 4-9, 11-15, and 17-20 are pending and rejected in the application. 

Response to Arguments
Applicant Argues: 
Accordingly, Misayo fails to teach or suggest at least “prior to creating the new issue in the issue tracking system, determining a set of multiple suggested request types by querying a database of historic issue data using the one or more keywords to identify a set of historic issues from the historic issue data,” as recited by amended independent claim 1.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1, 2, 4-9, 11-15, and 17-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. U.S. Patent Publication (2003/0046308; hereinafter: Weber) in view of McKeeman et al. U.S. Patent Publication (2013/0262082; hereinafter: McKeeman) and further in view of Doan et al. U.S. Patent Publication (2012/0042318; hereinafter: Doan, in IDS dated June 8, 2020) and further in view of Litvak et al. U.S. Patent Publication (2018/0039610; hereinafter: Litvak, in IDS dated June 8, 2020) 

Claims 1, 8, and 14
As to claims 1, 8, and 14, Weber discloses a computer implemented method for creating a new issue tracking system, the method comprising: 
instantiating a user interface of the issue tracking system (figure 7, paragraph[0074], “The user is prompted to enter an issue type 44, an issue code 58, a priority weight value 60, a contact person 62, report person 63, and a free-text description of the in-store issue 64…etc., the reference describes an starting an interface as shown in figure 7 to enter an ticket.); 

Weber does not appear to explicitly disclose 
receiving, via the user interface, an unstructured user input comprising a natural language string; 
	extracting one or more keywords from the natural language string; 
prior to creating the new issue in the issue tracking system, determining a set of multiple suggested request types by querying a database of historic issue data using the one or more keywords to identify a set of historic issues from the historic issue data, each historic issue of the set of historic issues being tracked by the issue tracking system and having a respective request type of a set of predefined request types; 
causing display of the set of multiple suggested request types in the user interface;  
receiving, via the user interface, a selection of a particular request type selected from the set of multiple suggested request types; and
in response to receiving the selection of the particular request type, creating the new issue in the issue tracking system, the new issue having the particular request type wherein the issue tracking system is configured to route the new issue to a particular service desk in accordance with the particular request type. 

However, McKeeman discloses receiving, via the user interface, an unstructured user input comprising a natural language string (paragraph[0007], “a computer-implemented method for resolving natural language incident reports includes receiving a natural language incident report of an incident associated with operation of a multifunction device…etc.”); 
extracting one or more keywords from the natural language string (paragraph[0043], “Upon a determination at 238 that a match, i.e., a correlation, has been found between the natural language description 152 and the categories 150, operations proceed to 242. At 242, the incident reported in the user submitted natural language incident report 136 is compared to incidents 132 stored on the incident database 126….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of McKeeman to have system that store issue histories which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of McKeeman to facilitate reduction of duplicate incident reports and automated correlation of device reported and customer reported incidents (McKeeman: paragraph[0004]).

The combination of Weber and Mckeeman do not appear to explicitly disclose prior to creating the new issue in the issue tracking system, determining a set of multiple suggested request type by querying a database of historic issue data using the one or more keywords to identify a set of historic issues from the historic issue data, each historic issue of the set of historic issues being tracked by the issue tracking system and having a respective request type of a set of predefined request types; 
causing display of the set of multiple suggested request types in the user interface;  
receiving, via the user interface, a selection of a particular request type selected from the set of multiple suggested request types; and
in response to receiving the selection of the particular request type, creating the new issue in the issue tracking system, the new issue having the particular request type wherein the issue tracking system is configured to route the new issue to a particular service desk in accordance with the particular request type.

However, Doan discloses prior to creating the new issue in the issue tracking system(paragraph[0052] and paragraph[0056]-paragraph[0057], “Based on the category and priority assigned to ticket 304, service planning application 302 may attempt to route ticket 304 to a ticket queue”, a ticket is preprocessed before being routed to a queue (i.e., before an issue is submitted).), determining a set of multiple suggested request type by querying a database of historic issue data using the one or more keywords to identify a set of historic issues from the historic issue data, each historic issue of the set of historic issues being tracked by the issue tracking system and having a respective request type of a set of predefined request types(paragraph[0052], “the records provided by ticket history 306 may be searched for those matching words or phrases.”); 
causing display of the set of multiple suggested request types in the user interface (paragraph[0076], “Process 600 looks up the selected record to determine the category and/or the priority of the past tickets in those records (step 606). Process 600 then makes the suggestions using the lookup of those records (step 608), such as by using process 500 in FIG. 5. Process 600 ends thereafter…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of McKeeman and Doan to discover and recommend keywords to a user which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of McKeeman and Doan to automatic plan of service request (Doan: paragraph[0007]).

The combination of Weber, McKeeman, and Doan do not appear to explicitly disclose receiving, via the user interface, a selection of a particular request type selected from the set of multiple suggested request types
in response to receiving the selection of the particular request type, creating the new issue in the issue tracking system, the new issue having the particular request type wherein the issue tracking system is configured to route the new issue to a particular service desk in accordance with the particular request type.

However, Litvak discloses receiving, via the user interface, a selection of a particular request type selected from the set of multiple suggested request types(paragraph[0030], “In some examples where multiple data sources 206a-f are to be accessed for providing suggestions for a given fillable field 210a-g, then the configuration data 218 may define an order in which the suggestions are given (and the ranking of the data sources 206a-f to be accessed)…etc.”). 
in response to receiving the selection of the particular request type(paragraph[0030], “In some examples where multiple data sources 206a-f are to be accessed for providing suggestions for a given fillable field 210a-g, then the configuration data 218 may define an order in which the suggestions are given (and the ranking of the data sources 206a-f to be accessed)…etc.”), creating the new issue in the issue tracking system, the new issue having the particular request type wherein the issue tracking system is configured to route the new issue to a particular service desk in accordance with the particular request type(paragraph[0034], “the configuration data 218 may define which data sources 206a-f to access and which search arguments to use based on the input text 214 and/or based on which of the fillable fields 210a-g have been filled with input text 214…etc.”, the reference describes the title field  (i.e., request type) being used by the system (i.e., tracking system) to search a data source (i.e., routing according to the particular request type) for solutions.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of McKeeman, Doan, and Litvak to provide suggestions for a form field which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of McKeeman, Doan, and Litvak to allow for filling forms efficiently, while reducing the number of questions that the IT agent or user has to answer (Litvak: paragraph[0009]).

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. U.S. Patent Publication (2003/0046308; hereinafter: Weber) in view of McKeeman et al. U.S. Patent Publication (2013/0262082; hereinafter: McKeeman) and further in view of Doan et al. U.S. Patent Publication (2012/0042318; hereinafter: Doan, in IDS dated June 8, 2020) and further in view of Litvak et al. U.S. Patent Publication (2018/0039610; hereinafter: Litvak, in IDS dated June 8, 2020) and further in view of Fox et al. U.S. Patent Publication (2013/0074038; hereinafter: Fox, in IDS dated June 8, 2020) 

Claims 2, 9, and 15
As to claims 2, 9, and 15, the combination of Weber, McKeeman, Doan, and Litvak discloses all the elements in claim 1, as noted above, but do not explicitly disclose wherein the historic issue data comprises issues that are ordered based on a time value, the time value being a time each issue is entered in the issue tracking system.

However, Fox discloses wherein the historic issue data comprises issues that are ordered based on a time value, the time value being a time each issue is entered in the issue tracking system (Paragraph[0086], the historical data (i.e., historic issue data) is correlated based on dates in the historical data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of McKeeman, Doan, Litvak, and Fox to organize data by date which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of McKeeman, Doan, Litvak, and Fox to efficiently give an interpretation of the current state of an system based on the history of issues and source code management (Fox: paragraph[0005]). 

Claims 4, 5, 6, 7, 11, 12, 13, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. U.S. Patent Publication (2003/0046308; hereinafter: Weber) in view of McKeeman et al. U.S. Patent Publication (2013/0262082; hereinafter: McKeeman) and further in view of Doan et al. U.S. Patent Publication (2012/0042318; hereinafter: Doan, in IDS dated June 8, 2020) and further in view of Litvak et al. U.S. Patent Publication (2018/0039610; hereinafter: Litvak, in IDS dated June 8, 2020)  and further in view of Wexler et al. U.S. Patent Publication (2015/0006492; hereinafter: Wexler)

Claims 4, 11, and 17
As to claims 4, 11, and 17, the combination of Weber, McKeeman, Doan, and Litvak discloses all the elements in claim 1, as noted above, but do not explicitly disclose further comprises: 
querying a request type data maintained by the issue tracking system, the request type data storing predefined request type names; and  2060378-0369
generating a list of one or more matching request type names that include the one or more keywords, wherein the set of multiple suggested request types includes the list of one or more matching request type names.

However, Wexler discloses wherein the method further comprises: 
querying a request type data maintained by the issue tracking system, wherein said request type data stores predefined request type names (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., request type) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]). The answer object (i.e., request type) are maintained and predefined titles (i.e., names) (e.g., paragraph[0124] and paragraph[0127]) in a database storage table. (e.g., paragraph[0128]-paragraph[0129])); and  2060378-0369
generating a list of one or more matching request type names that include the one or more keywords(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0139], paragraph[0141], the reference describes extracting answer objects (i.e., request type) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]) The system generates a list of answer objects to match the keywords (i.e., issue description) (e.g., paragraph[0128]) The answer object (i.e., request type) are maintained and predefined titles (i.e., names) (e.g., paragraph[0124] and paragraph[0127]) in a database storage table. (e.g., paragraph[0128]-paragraph[0129])); 
wherein the set of multiple suggested request types includes the list of the one or more matching request types names (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0139], paragraph[0141], the reference describes extracting answer objects (i.e., request type) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]) The system generates a list of answer objects to match the keywords (i.e., issue description) (e.g., paragraph[0128]) The answer object (i.e., request type) are maintained and predefined titles (i.e., names) (e.g., paragraph[0124] and paragraph[0127]) in a database storage table. (e.g., paragraph[0128]-paragraph[0129])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of McKeeman, Doan, Litvak, and Wexler to employ a classification model to determine one or more categories of the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of McKeeman, Doan , Litvak, and Wexler to efficiently capture and validate answers into a validated knowledge base (Wexler: paragraph[0005]). 

Claims 5 and 18
As to claims 5 and 18, the combination of Weber, McKeeman, Doan, and Litvak discloses all the elements in claim 1, as noted above, but do not explicitly disclose further comprising: querying a service desk data maintained by the issue tracking system, the service desk data storing predefined service desk names; and generating a list of one or more matching service desk names that include the one or more keywords.

However, Wexler discloses wherein the method further comprising: querying a service desk data maintained by the issue tracking system, the service desk data storing predefined service desk names(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object); and 
generating a list of one or more matching service desk names that include the one or more keywords (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0139], paragraph[0141], The system generates a list of answer objects to match the keywords (i.e., issue description) (e.g., paragraph[0128]).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of McKeeman, Doan, Litvak, and Wexler to employ a classification model to determine one or more categories of the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of McKeeman, Doan, Litvak, and Wexler to efficiently capture and validate answers into a validated knowledge base (Wexler: paragraph[0005]). 

Claims 6 and 19
As to claims 6 and 19, the combination of Weber, McKeeman, Doan, Litvak, and Wexler discloses all the elements in claim 5, as noted above, and Wexler further disclose further comprising extracting additional request types associated with the list of one or more matching service desk names(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object), wherein the set of multiple suggested request types further includes the additional request types (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0139], paragraph[0141], The system generates a list of answer objects to match the keywords (i.e., issue description) (e.g., paragraph[0128]).).

Claims 7, 13, and 20
As to claims 7, 13, and 20, the combination of Weber, McKeeman, Doan, and Litvak discloses all the elements in claim 1, a s noted above, but do not appear to explicitly disclose displaying a list of most popular request types and service desk names that is generated after querying the historic issue data, a request type data, and a service desk data.  

However, Wexler discloses wherein the method further comprises displaying a list of most popular request types and service desk names that is generated after querying the historic issue data, a request type data, and a service desk data (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., request type and service desk name) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types and service desk name) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]). The user is able to submit a query for request type names or service desk names to generate popular list.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of McKeeman, Doan, Litvak, Ghatage, and Wexler to employ a classification model to determine one or more categories of the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of McKeeman, Doan, Litvak, Ghatage, and Wexler to efficiently capture and validate answers into a validated knowledge base (Wexler: paragraph[0005]).  

Claim 12
As to claim 12, the combination of Weber, McKeeman, Doan, and Litvak discloses all the elements in claim 1, a s noted above, but do not appear to explicitly disclose wherein the sequences of instructions which, when executed by the one or more processors, further cause the one or more processors to: 
query a service desk data maintained by the issue tracking system, the service desk data storing predefined service desk names; 
generate a list of one or more matching service desk names that include the one or more query keywords; 
extract additional request types associated with the list of one or more matching service desk names, wherein the set of multiple suggested request types further includes the additional request types.

However, Wexler discloses wherein the sequences of instructions which, when executed by the one or more processors, further cause the one or more processors to: 
query a service desk data maintained by the issue tracking system, the service desk data storing predefined service desk names (figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object); 
generate a list of one or more matching service desk names that include the one or more query keywords(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object);; 
extract additional request types associated with the list of one or more matching service desk names(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., service desk names) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The Examiner interprets answer objects including predefined service desk names because the user is able to create and include information (i.e., service desk names) (e.g., paragraph[0124] and paragraph[0127])  in an answer object); wherein the set of multiple suggested request types further includes the additional request types(figures 10 and 11, paragraph[0124]-paragraph[0125], paragraph[0128]-paragraph[0129], paragraph[0141], the reference describes extracting answer objects (i.e., request type and service desk name) associated with an associated information source (i.e., historic issues) (e.g., paragraph[0128]). The system selects one or more answer objects (i.e., request types and service desk name) based on the users agreement score. (i.e., popularity) (e.g., paragraph[0129] and paragraph[0131]). The user is able to submit a query for request type names or service desk names to generate popular list.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weber with the teachings of McKeeman, Doan, Litvak, and Wexler to employ a classification model to determine one or more categories of the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weber with the teachings of McKeeman, Doan, Litvak, and Wexler to efficiently capture and validate answers into a validated knowledge base (Wexler: paragraph[0005]). 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        May 7, 2022